COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '

                                                 '              No. 08-14-00185-CR
 IN RE: ROSALIO B. GAMON,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                IN MANDAMUS
                                                 '

                                   MEMORANDUM OPINION

          Relator, Mr. Rosalio B. Gamon, has filed a pro se petition for writ of mandamus relating

to Cause Number 20130C08307. To obtain relief through a writ of mandamus, a relator must

establish that no other adequate remedy at law is available and that the act he seeks to compel is

ministerial. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise

of discretion. State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927

(Tex.Crim.App. 2001). Based on the petition and record provided, Relator has not demonstrated

that he is entitled to mandamus relief. See TEX.R.APP.P. 52.8. Accordingly, the petition is

denied.

July 30, 2014
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)